Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 1 November 1783
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     My dear Count,
                     Princeton Novr 1st 1783
                  
                  Since my last, written about a fortnight ago, and put into the hands of General Duportail to be conveyed to you, I have been honored with your favor the 24th of April from Paris—Be assured, My dear Sir, that these repeated assurances of your friendship, and frequent of your affection for me are pleasingly grateful and make a deep impression on my Mind.
                  Could I so far flatter my vanity as to believe that a visit from me to France, would afford any satisfaction to your August Sovereign it would add greatly, very greatly indeed to the pleasure I should feel in paying my respects to the nation I esteem and the friends in it I love—and would make me forego many matters which private interest & convenience strongly prompts me to, to accomplish a Voyage for this purpose.
                  We have this instant got News of the signing of the Definitive Treaty of Peace at Paris, on the 3d of Septr.  On this happy event permit me to offer you my warmest congratulations, and to express to you how much, and how sincerely I am My dear Count Yr Most Obedt and Affecte Hble Servt
                  
                     Go: Washington
                  
                  
                     Let me entreat you to present me to the Viscount de Rochambeau, & those Gentlemen who served under your orders in this Country, in terms of sincere regard—as you may occasionally meet them.
                  
                  
               